Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s submission filed on 12/19/2019 is duly acknowledged.
	Claims 1-174 (originally presented) have been canceled by applicants.
	Claims 175-194 (as newly presented; directed to “A method of producing a multicellular body comprising a plurality of living cells”) are pending in this application, and have been examined on their merits in this action hereinafter.
Priority
	Instant application has been filed as a CON of US application 15/409,034 (filed on 01/18/2017, now abandoned), which was a CON of US application 14/244,679 (filed on April 3, 2014, which issued as US patent 9,556,415 on 01/31/2017), which claims ultimate priority from US provisional application 61/132,977 filed on 06/24/2008 (see attached BIB sheet details).
Claim Objections
1.	Claim 175 (as newly presented) is objected to because of the following informalities:  claim 175 recites the term “cell paste” comprising a plurality of living cells (see line 3, for instance), wherein said term has not been specifically defined by applicants on record (see parent specification in 12/491,228, page 3, [0012]-[0015], for instance, and example 1, [00135]), and a “cell paste” would normally refer to a composition comprising lysed cells. It is suggested that the term “cell paste” (that is obtained after centrifugation of cells per [00135] disclosure) may be replaced with “cell pellet”, for instance, in order to avoid ambiguity. Appropriate explanation/correction is suggested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1.	Claims 175-182, 185-188 and 190-192 (as newly presented) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forgacs et al (WO 2005/081970 A2; applicant’s IDS dated 02/23/2021; Foreign Patent Documents, citation No. 12).
Claim 175 (Newly presented) is directed to “A method of producing a multicellular body comprising a plurality of living cells, the method comprising: 
shaping a cell paste comprising a plurality of living cells in a device that holds the cell paste in a three-dimensional shape; and 
incubating the shaped cell paste in a controlled environment while it is held in said three- dimensional shape to produce a cohesive body that is capable of supporting itself on a flat surface.” (it is noted that instant claim does not require any specific “controlled environment” or parameters that produce the “cohesive body” as claimed).
See also limitations of dependent claims 176-182, 185-188 and 190-192 as currently presented by applicants.
Forgacs et al (2005), while disclosing self-assembling cell aggregates and methods of making engineered tissue (see abstract, summary of the invention starting on page 3, and claims starting on page 56, in particular), teach the method of making multicellular bodies comprising a plurality of living cells (in the form of cell aggregates), comprising the steps of “shaping a cell paste comprising a plurality of living cells in a device that holds the cell paste in a three-dimensional shape” (see Example 1 on page 44, wherein a cell pellet is made/compacted by centrifugation of suspended CHO cells in a culture medium and the pellet is transferred into capillary micropipettes of 500 micrometer diameter in order to form a “three-dimensional shape”); and “incubating the shaped cell paste in a controlled environment while it is held in said three-dimensional shape to produce a cohesive body that is capable of supporting itself on a flat surface” (see the step wherein they incubated the cell pellet held in capillaries at 37 degree C with 5% CO2 for 10 minutes, see [0101], in particular), wherein they disclose that the “firm cylinders of cells” (after incubation period; taken as “a cohesive body that is capable of supporting itself on a flat surface”) were then removed from the pipettes (i.e. extruded) and were cut into fragments of suitable height depending on the desired shape/diameter needed (such as cylindrical or spherical multicellular bodies/aggregates; see page 45, first paragraph).  They also disclose the step of “transferring the partially cohered cell paste to a second shaping device, and retaining the partially cohered cell paste in the second shaping device to form the multicellular body”, wherein the “firm cylinders of cells” (taken as “partially cohered cell paste”) were further incubated in a tissue culture flask with suitable culture medium (medium such as disclosed in [0049]) on a gyratory shaker (i.e. akin to a second shaping device “that allows nutrients and oxygen to be supplied to the cells”) for a period of 4 hours in order to form matured, shaped aggregates, i.e. multicellular bodies (see page 45, 1st paragraph, in particular). They also disclose mold made of a biocompatible material such as agarose (akin to a second shaping device), which resists cell adherence, migration and ingrowth of cells into it, and wherein said properties depend on the “interfacial tensions” between the cellular material and the biocompatible gels such as collagen or agarose (disclosed as being two extremes, wherein collagen allows the embedded cells in the aggregates to migrate and fuse, whereas the agarose mold does not allow such cellular migration, but presumably allows for other smaller nutrient molecules, such as water, minerals, etc., to pass through; see detailed disclosure in Example 4 extracellular matrix (ECM) components/proteins, etc. (see Forgacs et al, page 71, claims 58-60; and paragraphs [0044]-[0045], [0048], for instance), wherein the aggregates can be fabricated to further contain suitable amounts of the ECM proteins such as collagen, fibronectin, laminin, elastin and/or proteoglycans (see [0048] and [0056], for instance); and wherein said multicellular aggregates can comprise suitable ratio of endothelial cells and smooth muscle cells (i.e. heterocellular aggregates) in order to be used for making engineered tissues (using suitable scaffold materials), such as blood vessels or similar three-dimensional complex tissue structures (see [0044], and [0047], in particular).  Regarding the relative sizes (height, length or diameters) of aggregates, they disclose the fact that they can be made of desired sizes depending on the cell types used (see [0041], for instance), wherein spherical cell aggregates may range from 100 microns to about 600 microns in diameter, and cylindrical cell aggregates (i.e. taken as elongated shape) may range from about 100 microns to about 600 microns in diameter and height (i.e. having a length “less than about 30 centimeters”), and that aggregates of other shapes may also be made depending on the particular need (see also [0062], [0069] for “circular cross-section” of extruded cell aggregates). 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 175-194 (as newly presented) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al (WO 2005/081970 A2; cited in applicant’s IDS dated 02/23/2021; FOR citation No. 12) taken with Lee et al (2001; cited in applicant’s IDS dated 02/23/2021, NPL citation no. 50) and Isenberg et al (2006; cited in applicant’s IDS dated 02/23/2021, NPL citation no. 47).
Claim 175 has been discussed in the prior art rejection above.
Claim 183 is directed to “The method of claim 175, further comprising producing the cell paste by mixing a plurality of living cells with a solution comprising about 10 to about 30 percent gelatin to form a cell suspension and compacting the cell suspension to form the cell paste.” 
Claim 184 is directed to “The method of claim 175, further comprising producing the cell paste by mixing a plurality of living cells with a solution comprising about 10-80 mg/ml fibrinogen to form a cell suspension and compacting the cell suspension to form the cell paste.”
Claim 193 is directed to “The method of claim 192, wherein shaping the cell paste comprises shaping a cell paste comprising a plurality of living cells and gelatin.” 
Claim 194 is directed to “The method of 192, wherein shaping the cell paste comprises shaping a cell paste comprising a plurality of living cells and fibrinogen.”

The detailed teachings and/or suggestions of Forgacs et al (2005) for the method of making “multicellular bodies comprising plurality of living cells” from a cell pellet, have been discussed above, and are further relied upon in the instant rejection in the same manner hereinafter.
However, the method, wherein the cell pellet comprises a plurality of living cells and one or more extracellular matrix (ECM) components or derivatives thereof (such as suitable amounts of gelatin or fibrinogen; see instant claims 183 and 184, in particular), has not been specifically taught by Forgacs et al (although, they explicitly invite incorporation of ECM materials/proteins, and derivatives thereof such as collagen, laminin, elastin, proteoglycans, etc., in the cell aggregates to make “bio-ink particles”; see [0048] and [0053], [0056], for instance).
Lee et al (2001), while reviewing hydrogels used in tissue engineering (see Introduction and section on “Hydrogels from Natural polymers”) disclose the fact that natural polymers that form hydrogels suitable for cell encapsulation and tissue engineering applications (such as for 
As also evident by the disclosure from Isenberg et al (2006) for small-diameter artificial arteries engineered in vitro (i.e. for cardiovascular tissue engineering applications; see abstract and section “Biopolymer scaffolds” starting on page 27), collagen and fibrin gels have been used in the art for fabrication of artificial blood vessels using endothelial cells and smooth muscle cells, wherein both natural polymers are known to allow direct cellularization by cell entrapment during fibrillogenesis because this also occurs under physiological conditions, which is in stark contrast to synthetic polymer systems in which cells must be seeded after fabrication because of the harsh conditions required to fabricate the polymer scaffolds (see page 28, left column). Thus, Isenberg et al provide disclosure for the known benefits of using natural polymers such as collagen, or fibrin/fibrinogen system in tissue engineering art.
Thus, to a person of ordinary skill in the art (at the time the claimed invention was made), it would have been clearly obvious to employ gelatin or fibrinogen, collagen or other ECM proteins (as already invited and/or suggested by Forgacs et al; see teachings for incorporation of ECM proteins above) when making the cell paste/pellet in order to obtain better biocompatible engineered vascular tissue (such as blood vessels, etc.) that are made from the cell aggregates as disclosed by Forgacs et al, as discussed above (as disclosed by Lee et al and demonstrated by 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made. 
	As per MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 175-194 (as newly presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 18 of U.S. Patent No. 8,241,905 B2 (issued on August 14, 2012 from US application 10/590,446 filed in USA on 02/24/2005 by common inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are directed to method of producing fused cellular aggregates forming a three-dimensional structure, which employs the same multicellular aggregates, for which the process of production has been fully disclosed in the issued patent (see US ‘905, Example 1; see also the prior art-based rejections above using WO 2005/081970 A2 by Forgacs et al). Since, the scope of the claims are co-extensive for making and/or using essentially the same product (i.e. multicellular aggregates), an ODP rejection is properly required.
2.	Claims 175-194 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 23 of U.S. Patent No. 8,728,807 B2 (issued to common inventors and assignee, from US application 13/402,215 filed on 02/22/2012). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims employ the same intermediate product, i.e. the multicellular bodies or the extruded cell aggregates (for forming a 3D-biological engineered tissue), for which the process of production has been fully disclosed in the issued patent (see US ‘807, Example 1; also see the prior art-based rejections as discussed above), and therefore an ODP rejection is proper in this CON application.
3.	Claims 175-194 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,556,415 B2 (issued on January 31, 2017 to common inventors and assignee, from US application 14/244,679 filed on 04/03/2014). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 is directed to a process of making 3D-biological engineered CON application is deemed proper.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Stegemann et al. (2007; cited in applicant’s IDS dated 02/23/2021, NPL citation 48) – Review: “Advances in vascular tissue engineering using protein-based biomaterials”, Tissue Engineering, 2007, vol. 13, no. 11, pages 2601-2613 (discloses the use of various protein-based polymers including fibrin using fibrinogen, collagen and mixtures thereof for engineering vascular tissues including blood vessels; see section starting on page 3, “Approaches to vascular tissue engineering using protein-based biomaterials”, pages 4-5, in particular). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH

Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657